Citation Nr: 0731473	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-32 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
bilateral flat feet with metatarsalgia.

2.  Entitlement for a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from November 1955 to November 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1. The symptomatology of the veteran's flat feet with 
metatarsalgia is adequately reflected by the current rating.  

2.  The veteran is service connected for 1 disability at 50 
percent, and there is insufficient evidence that the service-
connected flat feet with metatarsalgia renders the veteran 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
bilateral flat feet with metatarsalgia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007).

2.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claim 
for an increased rating and TDIU.  Although the veteran was 
never provided notice of the effective date regulations, 
because the claims have been denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records and providing a VA examination.  
Consequently, the Board finds the claims can be adjudicated 
at this time.  

The veteran's bilateral flat feet with metatarsalgia is rated 
at 50 percent under Diagnostic Code (DC) 5276.  A December 
2003 VA examination record reports that the veteran uses a 
cane and wears special Velcro sandals, instead of "regular 
shoes." Gait was unsteady.  The record reports the veteran's 
history of symptoms including pain, stiffness, and cramping 
of the toes.  The veteran denied flare-ups, but reported that 
he has constant symptomatology when he weight-bears.  The 
veteran had calluses in the mid-ball area of the sole of the 
foot, the base on the lateral side of the foot, and the end 
of the second toe bilaterally.  The veteran reported that the 
calluses "peak" every 8 to 10 days, rendering him immobile 
when they peak.  All range of motion was painful.  The 
veteran reported that he walks on the sides of his feet due 
to the pain of the calluses.  It was very difficult for him 
to stand and walk.  The veteran could not squat or rise on 
his toes or heels and standing was difficult.  The Achilles 
tendons appeared aligned.  The longitudinal arch flattened so 
that the sole almost touched the floor bilaterally.  The 
foot, however, did not become convex, which the examiner 
believed was partially due to the veteran's inability to put 
full weight on the feet.  There was hallux valgus 
bilaterally.  After consideration of pain, fatigue, weakness, 
lack of endurance, incoordination, and as altered by 
repetition, the veteran could dorsiflex the left toes 12 
degrees and the right toes 15 degrees.  Plantar flexion was 0 
on both feet.  The examiner noted that there were 
degenerative changes to the first metatarsal joints in both 
feet.  

VA treatment records indicate that the veteran has his 
calluses shaved periodically.  See, e.g., March June, August, 
and September 2003 VA treatment records.  The records also 
show that the veteran has been diagnosed with peripheral 
neuropathy in his feet.  See November 2002 VA treatment 
record.  

Increased rating
50 percent is the maximum rating available under DC 5276 or 
any alternate rating criteria pertaining to the feet, so a 
higher rating is not available under the schedular criteria.  
Additionally, the Board concludes that extraschedular 
consideration is not warranted.  An extraschedular rating may 
be assigned where there is evidence of exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disorder, which would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
In other words, the schedular criteria are inadequate to 
evaluate the disability.  In this case, the evidence does not 
show that the schedular criteria are inadequate to evaluate 
the veteran's bilateral flat feet with metatarsalgia.  The 
evidence does not indicate that the veteran's bilateral flat 
feet has necessitated frequent, let alone any periods of 
hospitalization.  Additionally, there is no competent 
evidence that the disability at issue causes marked 
interference with employment or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  In the absence of evidence of 
these factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

TDIU
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disability alone is of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Service connection is in effect with a rating of 50 percent 
for bilateral flat feet with metatarsalgia.  Because the 
veteran's rating has never reached 60 percent, TDIU is only 
available if the veteran has been rendered unemployable 
solely due to the service-connected disability regardless of 
the total rating percentage currently assigned.  In other 
words, TDIU is only available if an extraschedular rating is 
warranted.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability on an extraschedular basis, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence of record does not indicate that an 
extraschedular rating is warranted.  While the service-
connected bilateral flat feet with metatarsalgia causes some 
economic inadaptability, this is taken into account in the 
evaluation assigned, and the evidence of record includes no 
findings of unemployability due to flat feet with 
metatarsalgia.  Although the veteran has reported that he has 
not worked since 1984, there is no evidence that the 
veteran's lack of employment is due to his service-connected 
flat feet rather than one of his non-service connected 
disabilities, which include diabetes, peripheral neuropathy, 
low back pain, and cervical spine arthritis.  Additionally, 
the record shows that the veteran can walk, albeit painfully, 
and he can drive.  See, e.g., December 2003 statement, 
December 2003 VA examination record.  The evidence of record 
does not include evidence that would take the veteran's case 
outside the norm.  Accordingly, a total disability rating 
based upon individual unemployability due to a service-
connected disability under the provisions of 38 C.F.R. § 
4.16(b) is not warranted.


ORDER

A rating in excess of 50 percent for bilateral flat feet with 
metatarsalgia is denied.

TDIU is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


